Citation Nr: 1505000	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-30 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) rated 50 percent disabling from August 8, 2011, 70 percent disabling from March 8, 2013, and 50 percent disabling from July 9, 2013.

2.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to July 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2011 (PTSD) and January 2013 (TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran had a hearing before the Board in February 2014 and the transcript is of record.

An October 2012 Statement of the Case (SOC) granted the Veteran an increased rating for his PTSD to 50 percent, effective August 8, 2011, the date of his increased rating claim.  In an October 2013 Supplemental Statement of the Case (SSOC), the RO awarded the Veteran a rating of 70 percent for his PTSD, effective March 8, 2013, but only until July 8, 2013.  The SSOC also continued the 50 percent rating for his PTSD, effective July 9, 2013.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The Board notes the Veteran submitted a private psychiatric evaluation dated February 2014 after the final Supplemental Statement of the Case.  This was submitted with a waiver of local jurisdictional review, so the Board finds no prejudice proceeding with a decision here.





FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's PTSD is manifested by severe symptoms, to include social phobia, sleep disturbances, panic attacks, depression, irritability and angry outbursts, difficulties concentrating, neglect of personal appearance and hygiene, and difficulty in adapting to stressful circumstances, but with no evidence of delusions, hallucinations, grossly inappropriate behavior or persistent suicidal and/or homicidal ideation.

2.  The Veteran is service connected for PTSD, rated 70 percent disabling by this decision, tinnitus, rated 10 percent disabling, and bilateral sensorineural hearing loss, rated 0 percent disabling; he has a combined disability rating of 70 percent.

3.  The Veteran's service-connected disabilities preclude his ability to maintain substantial gainful employment.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a rating of 70 percent, but no higher for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400, 4.130, Diagnostic Code 9411 (2014).  

2.  The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326.  

With regard to the TDIU claim, since the claim is being granted, any deficiencies in notice or assistance are considered harmless.

With regard to the PTSD issue, a letter dated in August 2011 satisfied the duty to notify provisions to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A § 5103(a); 38 C.F.R § 3.159(0(1); Quartuccio v. Principi, 16 Vet App 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained. 38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.  Records associated with the Veteran's grant of Social Security Administration (SSA) disability benefits have been obtained.  The Veteran submitted private psychiatric evaluations dated April 2012 and February 2014.  These evaluations include a list of times the private psychiatrist treated the Veteran from 2011 to 2014.  The specific treatment notes from these identified treatment sessions are not all in the claims folder, specifically from 2013 to 2014. Although not obtained, the Veteran also did not provide a release form or otherwise ask VA to obtain these records.  The Board finds no prejudice to the Veteran in proceeding here because the February 2014 psychiatric evaluation indicates a summary of findings from all the treatment sessions.  Indeed, the psychiatric evaluation is a strong basis for the awarded increased rating here. The Veteran has not identified any other documents that he feels would be relevant to his claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was provided a VA examination in connection with the claim on appeal here in August 2011.  Additionally, VA outpatient treatment records include psychiatric evaluations dated in 2010, 2011, and 2012.  A VA opinion was obtained in September 2012 to address conflicting evidence of record regarding the Veteran's PTSD.  Also of record are private psychiatric evaluations completed in April 2012 and February 2014 along with private treatment records.  A VA psychiatrist also provided medical opinions, albeit originally in regard to his vocational rehabilitation application, dated March 2013 and June 2013.  

The Board finds while the August 2011 VA examination and September 2012 VA medical opinion are adequate, they were in stark contrast to the Veteran's private treatment records from 2011 to 2014 and opinions submitted by the VA psychiatrist in 2013.  Rather than delay the appeal here by affording the Veteran a new VA examination, the Board considered all medical evidence and finds the cumulative medical evidence of record adequate for deciding the claims herein.  Cf. 38 C F R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  All examinations and opinions of record, to include private evaluations done in  2012 and 2014, addressed current symptoms and diagnoses, evaluated the likely etiology of the diagnosis rendered, and provided supporting explanation and rationale for all conclusions reached.  The examinations of record are thorough and all necessary evidence, to include lay statements, and testing was considered by the examiners.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2)  (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claim of service connection. The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars. The representative and the VLJ asked questions to draw out the current state of the Veteran's disability. No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinsela v. Sanders, 129 S. Ct. 1696 (2009).

PTSD (Inceased Rating)

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126. If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran was originally rated 30 percent for his PTSD, effective August 6, 2008.  On August 8, 2011, the Veteran submitted a claim seeking an increased rating for his PTSD.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

In fact, staged ratings were assigned by the RO.  As will be discussed below, the Board finds the Veteran's PTSD has been manifested by consistent manifestations throughout the appellate time frame and, therefore, staged ratings are not appropriate here. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The medical evidence in this case, to include VA outpatient treatment records, private treatment records, an August 2011 VA examination, and 2012 and 2014 private psychiatric evaluations reflect significantly differing GAF scores ranging from 45 to 67 throughout the appellate time frame. It is noteworthy, however, that the Veteran's private psychiatric evaluations and records from 2011 to 2014 consistently indicate a GAF score of 45.  The disparity is solely in the VA outpatient treatment records and VA examinations of record.

The DSM-IV provides for a GAF rating of 41-50 for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Incidentally, a GAF rating of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  The DSM-IV provides for a GAF rating of 61-70 for some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

In determining the proper rating for the Veteran at various points of time, the Board relied on GAF scores as assistive and probative evidence, but it is noteworthy that GAF scores are not dispositive and the actually described symptoms in the claims folder were also heavily considered here.  See, Massey, 7 Vet. App. at 207.

VA outpatient treatment records dated from July 2010 to October 2010 reflect a GAF score of 67, for mild symptoms, indicating the Veteran was able to handle a stressful situation with his wife, namely her knee surgery, appropriately.  The records indicate the Veteran was "feeling pretty good" with appropriate affect and a cheerful mood.  Sleep, memory, and concentration were all noted as improved or "OK." Grooming, hygiene, motor behavior, and speech were all noted as normal.  The diagnosis of PTSD was continued.  

In March 2011, the Veteran was seen indicating he was doing well. His mood was neutral and his affect was appropriate.  He was busy with house projects and a weight loss program.  He indicated feeling happy and content and denied suicidal ideations.  His PTSD diagnosis was continued with a GAF score of 62.

In May 2011, however, the Veteran's spouse called worried about the Veteran and indicating an increase in irritability over "the last couple months."  She also indicated she suspected the Veteran had been abusing alcohol and was arrested for shoplifting plants.  He was not expressing suicidal ideation at that time, and an appointment was scheduled for June 2011.  

VA outpatient treatment records indicate the Veteran was seen once in June 2011 and once in July 2011.  In those sessions, the Veteran acknowledges he was abusing alcohol and had increased symptoms of anxiety since September 2010 as a result of various stressful circumstances.  He was charged with shoplifting in May 2011, which was uncharacteristic of him, but he made a poor choice as a result of the alcohol abuse.  In July 2011, the Veteran appeared to have a decrease in anxiety and his mental health was described as "stable."  Grooming and hygiene and motor behavior were described as "normal."  His affect was appropriate and his mood was neutral at that time. The Veteran did not exhibit any suicidal or homicidal ideations at that time and his thought process was within normal limits.  Although the PTSD diagnosis was noted in both June and July 2011 VA outpatient treatment records, no GAF score was assigned at that time. Rather, the Veteran was asked to follow up in one month. 

Since the filing of his claim, the Veteran was afforded VA examinations in August 2011 and September 2012.  Also of record are private treatment records from the Veteran's private psychiatrist, Dr. Renner, to include private psychiatric evaluations dated April 2012 and February 2014.  The Veteran's regularly treating VA psychiatrist also submitted medical opinions dated March 2013 and June 2013.  

As noted above, the VA records indicate varying assessments of the Veteran's PTSD whereas Dr. Renner's assessments all appear consistent with each other.  Dr. Renner's assessments are also consistent with the Veteran's lay statements and statements made by his wife, to include their testimony before the Board. For this reason, the Board found Dr. Renner's psychiatric evaluations to be more persuasive.  

In August 2011, the VA examiner diagnosed the Veteran with PTSD assigning a GAF score of 55, for moderate symptoms to include daily avoidance of people, intrusive thoughts three times a week, depressed mood, anxiety, chronic sleep impairment, panic attacks weekly or less often, mild memory loss, hypervigilance, exaggerated startle response, irritability, and angry outbursts. The examiner did not find symptoms ordinarily associated with a 70 percent rating such as obsessional rituals, illogical speech, or near-continuous panic.  The examiner also did not appreciate any neglect to personal hygiene or deficiency performing everyday tasks.

In contrast, the Veteran's private psychiatrist, Dr. Renner, in April 2012 diagnosed the Veteran with PTSD, bipolar disorder, generalized anxiety disorder (GAD), and personality disorder, assigning the Veteran a GAF score of 45.  In contrast to the August 2011 VA examiner, Dr. Renner found the Veteran to exhibit nearly continuous panic attacks, suicidal ideation, and obsessional thinking which interferes with routine activities.  Dr. Renner noted poor impulse control and unprovoked irritability.  Dr. Renner also indicated the Veteran's neglect of personal appearance and hygiene with great difficulty adapting to stressful circumstances.  A suicide attempt on June 23, 2004 was noted.  As an aside, the Board notes the Veteran shot himself on this date due to stress at work and never returned to work following recovery from those injuries.  Although the Veteran never verbalized suicidal ideation since that time, it is clear the Veteran struggles with stressful situations as evidenced by shoplifting in May 2011.  Dr. Renner opined that the Veteran's GAF score and described symptoms were attributable to his PTSD, as well as bipolar disorder, GAD, and personality disorder, which are not service-connected.  It is noteworthy that Dr. Renner's April 2012 report was based on several treatment sessions from December 2011 to April 2012.  The Board reviewed these treatment session notes and concludes the April 2012 psychiatric evaluation by Dr. Renner is consistent with those session notes.

Dr. Renner's more recent February 2014 private psychiatric evaluation, which was based on treatment sessions from 2011 to 2014, contained virtually identical findings assigning the Veteran a GAF score of 45 for serious symptoms associated with PTSD, bipolar disorder, GAD, and personality disorder.

An August 2012 VA outpatient treatment record also reflects diagnoses of bipolar disorder, anxiety disorder, and PTSD, but assigns the Veteran a GAF score of 65 with symptoms of depression, anxiety in large crowds, and some sleep disturbances.  Although the Veteran did not like large crowds, the doctor at that time noted the Veteran was fine in small restaurants and got along well with his wife.  Grooming and hygiene were noted as good, as well as motor behavior and attitude.  The Veteran's mood was described as "anxious" with a constricted affect, but with logical thought processes and adequate insight.  

The VA obtained an additional VA examination and opinion to reconcile the conflicting description of symptoms as well as clarify whether the Veteran had other psychiatric diagnoses and, if so, whether the manifestations of PTSD alone could be clarified.  This opinion, dated September 2012, concluded the Veteran's mental health diagnoses only included PTSD and Alcohol Abuse.  

It is noteworthy, although discussed in more detail under the TDIU section below, that the Veteran applied for vocational rehabilitation through the VA, which was denied finding it unlikely the Veteran could maintain substantial gainful employment due to his PTSD symptoms.

As part of this application, a medical opinion was obtained by a VA psychiatrist dated March 2013.  Therein, the VA psychiatrist indicates examining the Veteran on three occasions as well as reviewing medical records.  Based on examination and review of the records, the VA psychiatrist opined at that time that the Veteran had chronic severe PTSD, bipolar affective disorder, and severe social phobia.  Based on these disabilities, as well as other physical disabilities, the Veteran was unemployable.  With respect to his mental health in particular, the VA psychiatrist noted symptoms of memory impairment, an inability to concentrate, avoidance of people, an inability to engage in social interactions, sleep disturbances causing fatigue, and "tortured" by traumatic memories and depression.   In June 2013, this same VA psychiatrist clarified that the Veteran's mental health symptomatology is "inextricably intertwined in and around his multiple treated diagnoses."  No GAF score was provided at that time. 

It is noteworthy, however, that more recent VA outpatient treatment records dated in 2013 indicate a GAF score of 50 with manifestations more consistent with Dr. Renner's private psychiatric evaluations.

The Veteran and his wife testified before the Board in February 2014 where the Veteran's lack of personal care and hygiene as well as social phobia was emphasized.  The Veteran's wife indicated that she forced the Veteran to shower prior to VA examinations and medical appointments.  The Board finds this a credible explanation as to why those examiners noted the Veteran's hygiene and grooming as "good" whereas Dr. Renner noted a significant deficiency in this area.  The Veteran indicated he does not drive and does not interact with anyone but his wife and occasionally his sister.  The Veteran's wife elaborated that they hardly ever see their grandchildren because he cannot tolerate those situations. 

In short, since the filing of his increased rating claim in August 2011, there has been a significant disparity on the description of the Veteran's PTSD.  There is no factually ascertainable increase evident in the year prior to the Veteran's August 8, 2011 claim for an increased rating, which contains VA outpatient treatment records noting a GAF range of 62-67 for mild symptoms, most significantly an inability to cope with stressful circumstances.  While the Veteran had a shoplifting incident he related to dealing with a stressful circumstance, as of July 2011, his mental health disorder was described as "stable."  

VA outpatient treatment records and VA examinations from August 2011 to 2012 indicate moderate symptoms stemming from PTSD such as sleep disturbances, depression, and social avoidance. These symptoms are ordinarily associated with a 50 percent disability rating under the diagnostic criteria.

In contrast, private psychiatric sessions from 2011 to 2014, private psychiatric evaluations dated April 2012 and February 2014, VA psychiatric evaluations done in connection with the Veteran's application for vocational rehabilitation in 2013, and VA outpatient treatment records in 2013 indicate severe symptoms stemming from PTSD, to include social phobia, anxiety, panic attacks, poor impulse control, depressed mood, sleep disturbances, neglect of personal appearance and hygiene, and an inability to adapt to stressful circumstances.  While the Veteran had a prior suicide attempt in 2004, there is no evidence of recent attempt, although suicidal ideation is a concern with his wife and private psychiatrist.  These symptoms are ordinarily associated with a 70 percent disability rating.

Although there is a large disparity, especially from 2011 to 2012, it is noteworthy that none of the medical evidence indicates symptoms typically associated with a 100 percent, total, disability rating such as delusions, hallucination, gross impairment of thought process, grossly inappropriate behavior, or a persistent danger of hurting self or others. Although the Veteran has impaired memory and concentration, none of the medical evidence indicates he is completely disoriented to time or place.  

In light of the disparity between described symptoms by VA examiners and VA outpatient treatment records versus private treatment records and records associated with his application for vocational rehabilitation, the Board will resolve the discrepancy in the Veteran's favor. For those reasons, the Board finds a 70 percent rating is warranted, but no higher for his PTSD, throughout the appeal period. 
Extraschedular Considerations

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

In light of the grant here, the Veteran is service connected for PTSD, rated 70 percent disabling, tinnitus, rated 10 percent disabling, and bilateral sensorineural hearing loss, rated 0 percent disabling.  His combined disability rating during the applicable appellate time frame is 70 percent disabling. See 38 C.F.R. § 4.25.

The Veteran contends he is unable to secure or follow a substantially gainful occupation due to his PTSD symptoms. 

The Veteran worked full time up until June 2004 with a job history consisting of numerous employers.  According to a January 2013 social worker report, done in conjunction with the Veteran's application for vocational rehabilitation, the Veteran did a lot of "temporary jobs" immediately after service.  He worked as a "backup cook" in 1994, an Assistant Manager in the produce department at Safeway from 1995 to 2002, and he worked as a truck driver from 2003 to June 2004.  He reportedly shot himself in a suicide attempt because of the stress and never returned to work after he recovered from the injuries.  Although he attended some years of college, the Veteran does not hold a post-high school degree.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Throughout the appeal period the Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a).  The only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.  

In determining the Veteran's unemployability status, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the above percentages for service-connected disabilities are met and in the judgment of the rating agency such service-connected disabilities render him unemployable.  38 C.F.R. § 4.16(a).  The Veteran's age and nonservice-connected disabilities cannot be taken into account in the process of evaluating his individual unemployability status.  See, e.g., Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The RO obtained numerous VA examinations and opinions throughout the appellate time frame in connection with rating his PTSD.  As outlined above, there was a significant disparity in the characterization of the Veteran's PTSD within these VA examination reports compared to private evaluations, and opinions submitted by a VA psychiatrist in connection with his vocational rehabilitation application. 

In December 2012, a VA medical opinion was obtained with regard to employability specifically where the examiner opined that the Veteran was not unemployable solely due to manifestations stemming from his PTSD.

In contrast, there are numerous opinions indicating the Veteran would not be able to find substantial, gainful employment in light of his PTSD.  The Board further finds noteworthy that the Veteran applied for vocational rehabilitation in 2013.  This application was denied in a March 2013 decision finding the Veteran was not likely to be successful in finding and maintaining employment in light of his medical conditions, significantly his PTSD.  
In contrast to the December 2012 VA medical opinion, a VA psychiatrist examined the Veteran on three occasions and reviewed his medical record in connection with his application for vocational rehabilitation.  Based on the examinations and review of the record, that VA psychiatrist submitted opinions in March 2013 and June 2013 rendering the opposite conclusion.  Specifically, in March 2013, the VA psychiatrist opined that the Veteran "is unemployable now and for the foreseeable future" because of numerous medical conditions, but significantly the Veteran's PTSD.  The VA psychiatrist noted the Veteran's psychiatric condition makes it hard to follow simple instructions, concentrate on tasks, and socially interact appropriately.  Indeed, the Veteran does not drive and has severe social phobia severely limiting his ability to leave the house.  It is noteworthy that this opinion highlighted manifestations stemming from the Veteran's PTSD, but also noted other unrelated and non-service connected diagnoses.  In June 2013, the VA psychiatrist clarified that the Veteran's mental health symptomatology is "inextricably intertwined in and around his multiple treated diagnoses."  The opinion reiterated that the Veteran is "unable to pursue any substantial or sustainable gainful employment by reason of his service connected conditions."

The Veteran also submitted private treatment records and opinions rendered by his private psychiatrist, Dr. Renner.  In opinions dated April 2012 and February 2014, Dr. Renner similarly opines the Veteran is "not capable of full time or even part time work for now and in the foreseeable future due to posttraumatic stress disorder and related psychological conditions."  It is noteworthy that Dr. Renner has diagnosed the Veteran with other non-service connected psychiatric diagnoses, to include bipolar disorder and generalized anxiety disorder.

In short, there is one VA medical opinion dated December 2012 indicating the Veteran is not unemployable due solely to his PTSD, and multiple opinions from other psychiatrists both private and at the VA refuting this opinion.  To the extent the opinions were based in part on non-service connected psychiatric or physical diagnoses, the VA psychiatrist makes clear in the June 2013 opinion that the manifestations of his PTSD are inextricably intertwined with those diagnoses. 

Lay statements submitted by the Veteran and his spouse, to include testimony before the Board and the DRO further indicate the Veteran is significantly reliant on his spouse for activities of daily living, to include personal hygiene and transportation.  His spouse testified the Veteran's PTSD causes constant panic or anxiety rendering him unable to concentrate or care for himself.  She further testified as to the Veteran's inability to be around people, to include their own grandchildren.

It is clear from the entire record that the Veteran made attempts to find work, to include applying for vocational rehabilitation.  This application was denied based on the medical evidence at the time and the social worker's report indicating the Veteran left his last job in June 2004 after sustaining a bullet wound to the abdomen in a suicide attempt due to the stress of his job.

The Board has considered the Veteran's statements, the other lay statements of record, and the medical evidence of record.  Despite one examiner having a differing opinion, the Board finds the overwhelming majority of the evidence indicates the Veteran is totally disabled due to his service-connected PTSD.  Thus, a total disability rating for compensation purposes based on individual unemployability is warranted.














ORDER

Entitlement to a rating of 70 percent but not higher, for PTSD is granted throughout the appeal period subject to the laws and regulations governing monetary awards.

Entitlement to a total disability rating based on individual unemployability is granted subject to the laws and regulations governing monetary awards.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


